Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/12/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4, 7, 8, 10, 11, 12, 13, 14, 15, 17, 20, 22, 24, 26, 27, 28, 29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1, 2, 4, 7, 8, 10, 11, 12, 13, 14, 15, 17, 20, 22, 24, 26, 27, 28, 29 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was 
Regarding claim 1, claim 1 cites “wherein, in case that a time division multiplexing (TDM) for an uplink sharing between the first cell and the second cell is supported, the capability information of the terminal is transmitted” but the specification does not provide support for it. As indicated by the specification in par. 67, the capability information of the terminal is transmitted in a system of TDD scheme or FDD scheme as in par. 68 but not based on the condition that require the “TDM for an uplink sharing between the first cell and the second cell is supported” to invoke the for an uplink sharing between the first cell and the second cell is supported. Therefore, claim 1 has new matter and similar problem with claims 8, 14. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-2, 8, 10-12, 14-15, 22, 24, 26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10244440 in view of LEI et al. (US 20160150586). 

Regarding claims 1, 14, the Patent No. 10244440 teaches a method for operating a terminal in a wireless communication system, the method comprising: transmitting, to a first cell, capability information including information on a switching delay time required for an uplink switching between the first cell and a second cell (see claim 1), wherein the first cell and the second cell are configured in a dual connectivity (claim 1); 
receiving, from at least one of the first cell or the second cell, an uplink resource allocation information based on the information on the switching delay time (claim 1; and 
performing an uplink communication with the at least one of the first cell or the second cell based on the uplink resource allocation information (claim1).
However, the Patent No. 10244440 does not teach wherein, in case that a time division multiplexing (TDM) for an uplink sharing between the first cell and the second cell is supported, the capability information of the terminal is transmitted.
But, LEI in a similar or same field of endeavor teaches wherein, in case that a time division multiplexing (TDM) for an uplink sharing between the first cell and the second cell is supported, the capability information of the terminal is transmitted (par. 89, 91, the UE can inform the SeNB of the latest UP data unit index. To accomplish this informing, a new information element (IE) can be added to an existing Radio Resource Control (RRC) message, or a new RRC message dedicated for such purpose can be defined. In one embodiment, a higher priority control plane transport tunnel can be reserved between the MeNB and the SeNB so that an Xn signaling message can be used to indicate the data unit index as well. This can support the TDM-based dual connectivity while minimizing UE impacts).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by LEI in the system of the Patent No. 10244440 to inform the network the capability in supporting the TDM dual connectivity.
The motivation would have been to provide flexible TDM pattern and achieve a capacity gain.

Regarding claims 2, 15, the Patent No. 10244440 teaches the method of claim 1, further comprising: 
if a conflict between a first resource allocated by the first cell and a second resource allocated by the second cell occurs, reporting an occurrence of the conflict to the first cell (claim 4), wherein the uplink resource allocation information comprises monitoring information indicating whether the uplink switching is needed for a resource allocation (claim 4).


Regarding claim 8, the Patent No. 10244440 a method performed by a first cell in a wireless communication system, the method comprising: receiving capability information of a terminal including information on a switching delay time required for an uplink switching between the first cell and a second cell (claim 8), wherein the first cell and the second cell are configured in a dual connectivity (claim 8); 
Transmitting, to the terminal, an uplink resource allocation information based on the information on the uplink resource allocation information (claim 8); and 
performing an uplink communication with a terminal based on the switching delay time (claim 8), 
owever, the Patent No. 10244440 does not teach wherein, in case that a time division multiplexing (TDM) for an uplink sharing between the first cell and the second cell is supported, the capability information of the terminal is received.
But, LEI in a similar or same field of endeavor teaches wherein, in case that a time division multiplexing (TDM) for an uplink sharing between the first cell and the second cell is supported, the capability information of the terminal is received (par. 89, 91, the UE can inform the SeNB of the latest UP data unit index. To accomplish this informing, a new information element (IE) can be added to an existing Radio Resource Control (RRC) message, or a new RRC message dedicated for such purpose can be defined. In one embodiment, a higher priority control plane transport tunnel can be reserved between the MeNB and the SeNB so that an Xn signaling message can be used to indicate the data unit index as well. This can support the TDM-based dual connectivity while minimizing UE impacts).

The motivation would have been to provide flexible TDM pattern and achieve a capacity gain.

Regarding claim 10, the Patent No. 10244440 teaches the method of claim 8, further comprising: receiving a timing advance (TA) for the second cell from at least one of the terminal or the second cell (claim 8, 9); determining an uplink switching time of the terminal based on at least one of the switching delay time or the TA of the terminal (claim 10); and determining a resource to make empty resource such that a length of the empty is equal to or greater than the uplink switching time between the first cell and the second cell (claim 10).

Regarding claim 11, the Patent No. 10244440 teaches the method of claim 8, further comprising: transmitting, to the terminal, information indicating a type of scheduling for the terminal, wherein the type of scheduling indicates whether a resource of the second cell is allocated by the first cell (claim 11).

Regarding claim 12, the Patent No. 10244440 teaches the method of claim 8, further comprising: transmitting, to the second cell, information necessary for allocating (claim 12); and receiving, from the second cell, information regarding the resource allocated to the terminal (claim 12).

Regarding claims 22, 24, 26, the Patent No. 10244440 teaches the method of claim 1, wherein the first cell is provided by a first base station (BS) and the second cell is provided by a second BS (claim 1, 8).

Claims 4, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10244440 and LEI et al. (US 20160150586) in view of DIMOU et al. (US 20150023439). 

Regarding claims 4, 17, the Patent No. 10244440 teaches the method of claim 1, wherein the performing the uplink communication comprises: if a timing advance (TA) for the first cell or a TA for the second cell is changed, transmitting the changed TA to the first cell (claim 5).
However, the Patent No. 10244440 does not teach transmitting, to the first cell, a first uplink signal including a cyclic prefix (CP); performing the uplink switching from the first cell to the second cell; and transmitting, to the second BS, a second uplink signal including the CP.
But, DIMOU et al. (US 20150023439) in a similar or same field of endeavor teaches transmitting, to the first cell, a first uplink signal including a cyclic prefix (CP) (par. 63, 64, prior to handover, communication with the serving node using cyclic prefix); performing the uplink switching from the first cell to the second cell (par. 63, 65, changing serving cell or handover); and transmitting, to the second BS, a second uplink signal including the CP (par. 63, 64, 65, using the new cyclic prefix of the new serving cell for communication).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by DIMOU in the system of the Patent No. 10244440 and LEI to use CP for transmission.
The motivation would have been to adapt to higher delay and prevent loss of connection.

Claims 27, 28, 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10244440 and LEI et al. (US 20160150586) in view of WANG et al. (US 20130242815). 

Regarding claim 27, 28, 29, the Patent No. 10244440 does not teach the method of claim 1, wherein the first cell supports a first radio access technology (RAT), and wherein the second cell supports a second RAT that is different from the first RAT.
But, WANG (US 20140198744) teaches wherein the first cell supports a first radio access technology (RAT) (par. 39), and wherein the second cell supports a second RAT that is different from the first RAT (par. 39, the transceiver 120 may include multiple transceivers for enabling the WTRU 102 to communicate via multiple RATs, such as UTRA and IEEE 802.11).

The motivation would have been to adapt to different environments and making the system scalable.

Allowable Subject Matter
Claims 7, 10, 13, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, 13, 20, the prior art of record fails to teach or make obvious wherein the performing the uplink communication comprises performing the uplink communication with the at least one of the first cell or the second cell by using a signal including a CP of which a length is determined based on the capability information, and wherein the length of the CP is longer than a length of an uplink switching time.

Regarding claim 10, the prior art of record fails to teach or make obvious the method of claim 8, further comprising: receiving a timing advance (TA) for the second cell from at least one of the terminal or the second cell; determining an uplink switching time of the terminal based on at least one of the switching delay time and the TA of the terminal; and determining a resource to make empty resource such that a length of the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
YI et al. (US 20160164622) teaches UE capability supporting TDM with TDD and FDD carrier aggregation (par. 95); and handle “switching delay” (par. 108).

JUNG et al. (US 20110105141) teaches the user equipment 110 may be assigned from the upper layer with an uplink resource capable of transferring a transmission request message for connection setup (par. 87).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934.  The examiner can normally be reached on mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        09/11/2021